16¥«/-#
                                      ELECTRONIC RECORD


COA #      10-13-00415-CR                                 OFFENSE:         Burglary of a   Habitation


           Daymond Lamont Stewart v. The Sta teof
STYLE:     Texas                                          COUNTY:          Falls


TRIAL COURT:            82nd District Court                                                        MOTION

TRIAL COURTS:           9226                                  FOR REHEARING IS:
TRIAL COURT JUDGE:      Hon. Robert M. Stem                   DATE:
DISPOSITION:      AFFIRMED                                    JUDGE:




DATE:        November 13, 2014

JUSTICE:     Scoggins                PC             S   YES

PUBLISH:                             DNP:     YES


CLK RECORD:       12/16/2013 -2 volumes                 SUPP CLK RECORD:
RPT RECORD:       1/14/2014                             SUPP RPT RECORD:
STATE BR:         9/30/2014                             SUPP BR:
APP BR:           4/21/2014                             PRO SE BR:




                             IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                              cca#            luttTT**l*r

     APPELLANTS                 Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:

                                                                   JUDGE:

DATE:       0<flj?J/£                                              SIGNED:                          PC:

JUDGE:                                                             PUBLISH:                        DNP:




                   MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANIDATE IS:

CCA IS:.                  ON                                                                  ON

JUDGE:                                                             JUDGE: